Title: From Thomas Jefferson to Thomas Newton, Jr., 2 February 1802
From: Jefferson, Thomas
To: Newton, Thomas, Jr.


          
            Feb. 2. 1802.
          
          Th: Jefferson asks the favor of mr Newton to order, for him, 4. barrels of the Hughes’s crab cyder which was the subject of their yesterday’s conversation, to be forwarded to Richmond to the address of messrs. Gibson & Jefferson of that place. the risk of being adulterated by the batteau-men, in going up from Richmond renders it worth while to put each barrel into an outer one, which he will pray mr Newton to direct. not knowing the exact cost of the whole he incloses mr Newton an order for 28. Doll. on mr Barnes of George town who transacts all money matters for Th:J. and who will deliver the money to any of the messengers of the house or other person whom mr Newton will direct to call for it. he prays him to accept his salutations & respect.
        